TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00191-CR
NO. 03-03-00192-CR



Larry Ralph Elliott, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NOS. 02-256-K277 & 02-257-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due October 8, 2003.  Appellant's appointed counsel,
Mr. John R. Duer, was twice ordered to file a brief on appellant's behalf.  The most recent of these
orders was dated December 18, 2003, and directed that the brief be tendered for filing no later than
January 22, 2004, the date requested by counsel.  Counsel did not comply with this order and no brief
has been received.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than March 5, 2004.  Rule 38.8(b)(3).
It is ordered February 5, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish